DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities:  The following phrase seems to be missing the word “rotate”… “such that the adapter does not [insert rotate here] with the cable reel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 recites the limitation "each of the plurality of adapters".  There is insufficient antecedent basis for this limitation in the claim.  There is basis for only a single adapter.  The claim will be examined as a singular adapter being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burek et al (US 2017/0357072 A1).  Burek teaches a cable reel and adapter assembly (10, Fig. 1) comprising:
a base (14);
a cable reel (20) configured to be coupled to the base (14) (P0023);
an adapter (40) configured to be coupled to the base (14) (P0026);
wherein the cable reel (20) is configured to be coupled to a breakout cable (P0022, 0024);

wherein the adapter (40) is configured to couple the breakout cable with a fiber optic drop cable (48) that is configured to extend to a remote end user location (P0026);
wherein the base (14) includes a back wall (part of 15) and at least one side wall (another part of 15) configured to define an interior configured to receive the cable reel (20) (P0021);
wherein adapter (40) is configured to couple a first fiber optic connector (34) terminating the fiber optic cable and a second fiber optic connector (46) terminating the drop cable, and wherein the first fiber optic connector and the second fiber optic connector are SC connectors (P0025); and
wherein the at least one side wall (part of 15) includes the adapter (40) and an opening (21) configured to receive a distribution cable that includes the breakout cable (P0027).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Burek as applied to claims 21-23 above, and further in view of Kowalczyk et al (US 7,756,379 B2).
Burek teaches the cable reel previously discussed.  Burek also teaches a bearing mount (18) extends from the back wall (14) into the interior and is configured to rotatably receive a hub portion (22) of the cable reel (20) (P0022-0023), wherein the cable reel (20) comprises: an outer rim (outside surface of 22, see Fig. 5) portion radially outward relative to the hub portion (22), the outer rim portion (outside surface of 22, see Fig. 5) being configured to receive the distribution cable wound thereon (P0024); and a pair of reel flanges (26, 30) configured to extend radially outward from the outer rim portion (outside of 22), at least one of the reel flanges (30) including an opening (beneath 32) through which the distribution cable passes 
Burek does not teach expressly the distribution cable being a multi-fiber cable.
Kowalczyk teaches an optical fiber distribution box with a reel with SC type connectors (see Fig. 12-13) wherein the distribution cable (and connectors) are multi-fiber (C4 L29-31, claim 15).
Burek and Kowalczyk are analogous art because they are from the same field of endeavor, optical fiber distribution reels.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cable taught by Burek to use a multi-fiber cable as taught by Kowalczyk.
The motivation for doing so would have been increase the bandwidth the distribution box can carry.
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 29-30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-8:  These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a multi-fiber reel and adapter assembly comprising a cable reel mounted to a base, the cable reel being configured to be received in an interior of the base; and a plurality of adapters fixedly mounted to the at least one side wall of the base, wherein the at least one side wall includes an opening configured to receive a distribution cable that includes the fiber optic cable, wherein each of the adapters is configured to couple a first fiber optic connector terminating a breakout cable from the multi-fiber cable with a second fiber optic connector terminating a fiber optic drop cable that is configured to run from the respective adapter to a location of an end user that is remote from the assembly, wherein a first end of the distribution cable, opposite to the breakout cable, is configured to be paid out from the reel to a fiber connection located remotely from the assembly, and wherein the cable reel is configured to rotate relative to the base and the adapters while the fiber optic drop cables are coupled with the respective adapters,
in combination with the rest of the claimed limitations.
 are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a multi-fiber reel and adapter assembly comprising: a base; a cable reel mounted to the base; and a plurality of adapters fixedly mounted to the base wherein the cable reel is configured to receive and hold a breakout cable such that the cable and reel rotate relative to the adapters fixed to the base, such that the adapters do not rotate together with the cable and reel, wherein each of the adapters is configured to couple the cable from the cable reel with a fiber optic drop cable that is configured to run from the respective adapter to a location of an end user that is remote from the assembly,
in combination with the rest of the claimed limitations.
Regarding claims 29-30:  These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed cable reel with the base, reel, adapter, flanges, retaining members, and header wherein the one reel flange includes a mount portion configured to receive the header portion, or wherein the header portion includes at least one pair of fingers that extend in a direction away from the outer surface of the one reel flange, the pair of fingers being configured to receive and hold the breakout cable such that the breakout cable is configured to rotate with the reel relative to the base,
in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883